Exhibit 12.1 COMPUTATION OF EARNINGS TO FIXED CHARGES RATIO The ratio of earnings to fixed charges for each of the periods is indicated as follows (dollars in thousands): Fiscal Year Ended February 1, January 31, January 30, January 29, February 3, 1997 1998 1999 2000 2001 Earnings: Earnings (loss) before provision for income taxes, extraordinary charge and cumulative effect of a change in accounting principle $ 81,382 $109,603 $156,569 $218,635 ($32,997) Equity in net loss of Barnes & Noble.com   71,334 42,047 103,936
